DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-4, 9, 11-16, 20-23 and 30-32 are pending in the application.  Claims 5-8, 10, 17-19 and 24-29 have been cancelled. 
Amendments to claims 1, 13 and 20, and new claims 30-32, filed on 3/1/2022, have been entered in the above-identified application.


Claim Rejections - 35 USC § 102/103

	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1-4, 9, 11-16, 20-23 and 30-32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Akaike et al. (US PGPUB 2010/0258334). 

Regarding claims 1-4, 9, 11-16 and 30-32, Akaike teaches wherein conductive wire materials and main fiber materials are used to create a fabric material 10, wherein the fabric material 10 may be any one of a woven fabric, a knit fabric, a nonwoven fabric and a braided rope (braid) ([0150]).  Akaike teaches that the conductive wire 20 may be, for example, a metal wire (conductive thread, such as metal and alloy), a filament of a carbon fiber or a plated wire material, and that the main fiber material may be twisted onto (cover) the conductive wire material 20 ([0154]).   Akaike teaches that the material of the metal wire may be, for example, gold, silver, copper, brass, platinum, iron, steel, zinc, tin, nickel, stainless steel, aluminum or tungsten (see [0155]).  Akaike also teaches that a metal wire having a diameter of 10 to 150 μm is desirably used ([0156]).  

With regard to the claimed limitation “a false-twisted yarn wound around the single wire core line,” Akaike teaches that the material of the main fiber material may be, for example, a plant or animal natural fiber, a chemical fiber made of thermoplastic resin or thermosetting resin, or a blended fiber of them ([0152]).  Akaike teaches that these fibers are insulating fibers, and that then, a wire material (wire material, such as spun yarn, filament, drawn yarn and elastic yarn (false twisted yarn or buckle yarn) made of insulating fibers may be used as the component of the fabric material 10 ([0152]).  Akaike further teaches that the main fiber material may be twisted onto (cover) the conductive wire material ([0154]).  

Regarding claim 20, Akaike teaches that the conductive wire materials and main fiber materials are used to create a fabric material 10, wherein the fabric material 10 may be any one of a woven fabric, a knit fabric, a nonwoven fabric and a braided rope (braid) ([0150]).  

Regarding claims 21-23, as noted above, Akaike teaches that the conductive wire materials and main fiber materials are used to create a fabric material 10, wherein the fabric material 10 may be any one of a woven fabric, a knit fabric, a nonwoven fabric and a braided rope (braid) ([0150]).  Thus, Akaike teaches a nonwoven fabric, but may not explicitly disclose a nonwoven fabric comprising a random arrangement (in the embodiment in which the main fiber material is twisted onto (cover) the conductive wire material).  

However, in an embodiment, Akaike teaches that when a nonwoven fabric is made as the fabric material 10, for example, a web is formed by blending the conductive wire material 20 and the main fiber material (typically, both are short fibers), and then the web is interlaced to form a nonwoven fabric ([0068]). 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have used a process of blending conductive wire fiber material and main fiber material for the formation of nonwovens in the various embodiments of Akaike in order to adjust the spacing between adjacent conductive wire materials within a range of 5 mm to 50 mm, and to thereby obtain a good balance with regard to cost and sensor or heater function, as suggested by Akaike (see [0067]-[0068]).



Response to Arguments

Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that Akaike teaches two separate types of threads: a main fiber made of a first material and a conductive wire, like two types of raw threads knitted together like a knitted fabric, etc.  In this regard, Applicant contends that Akaike fails to disclose or suggest that the conductive wire itself is a thread including a single wire core line and a layer of yarn wound around the single wire core line along a length of the single wire core line.  Applicant contends that, for the same reasons, Akaike fails to disclose or suggest the limitations of claim 20.

Regarding these contentions, the examiner notes that Akaike teaches multiple configurations in which the conductive fiber and main fiber may be present, including as covered (composite) yarns.  In the examiner’s view, Akaike’s disclosure in paragraph [0154] that the main fiber material may be twisted onto (cover) the conductive wire material ‘20’ meets the claimed limitation with regard to a metal fiber thread including a single wire core line and a layer of yarn wound around the single wire core line.  


Contention (2): Applicant contends that Akaike also fails to disclose or suggest that the tungsten included in the metal wire is pure tungsten.

Regarding this contention, Akaike teaches that the conductive wire material ‘20’ can be made of any of a metal, an alloy and a carbon fiber ([0066] and [0154]).  Akaike also teaches that the material of the metal wire may be, for example, gold, silver, copper, brass, platinum, iron, steel, zinc, tin, nickel, stainless steel, aluminum or tungsten ([0155]).  Thus, in the examiner’s view, Akaike’s meets the claimed limitation with regard to pure tungsten.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789   

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789